Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent Spencer William Schwartz is suspended from the practice of law for 12 months, as recommended by the Review Board. Respondent Spencer William Schwartz shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.